DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.

Allowable Subject Matter
Claims 15-18 and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. 
With respect to independent claim 15, the closest prior art Kingsbury et al. (USPAT 6440335) in view of Laliberte (USPAT 4090830), fails to disclose in combination with all of the other elements of the claim the steps of stretching a sheet of polarizing film onto a base lens substrate; placing the sheet of polarizing film and the substrate in a mold to form a round, unfinished, injection molded thin eyeglass lens with a functional film molded thereto. Modification of Kingsbury in view of Laliberte to stretch the polarizing sheet over a substrate and then inject material forming the thin eyeglass lens system would not be possible without completely redesigning the final lens and the molding procedure taught by Laliberte. Inclusion of a substrate would alter the thickness, the mount of material, shape of the lens and the location of the polarizing film. Further, stretching the film over a substrate would alter the film behavior 
Claims 16-18 and 20 depend from claim 15.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingsbury et al. (USPAT 6440335) in view of Laliberte (USPAT 4090830).

Regarding claim 1, Kingsbury discloses a stabilized ophthalmic thin eyeglass lens comprising: 
an injection molded (Col. 6 lines 10-13), round (Fig. 13), unfinished (Col. 6 line14-17, lens blank) thin eyeglass lens the thin eyeglass lens having a front convex surface, a back concave surface, and a cylindrical edge defining a thickness between a perimeter of the front convex surface and a perimeter of 
the thin eyeglass lens further having a perimeter defined by a circumferential flange extending radially and symmetrically outward from the cylindrical edge (312), the flange having a front surface and a back surface that are non-parallel to the front convex surface and the back concave surface of the thin eyeglass lens (See image 1 below). 

    PNG
    media_image1.png
    201
    445
    media_image1.png
    Greyscale

Image 1. This figure indicates the offices interpretation of the surface designations of the non-labeled surfaces of Kingsbury.

Kingsbury does not disclose having a functional film applied during an injection molding step.
However, Laliberte teaches an ophthalmic lens that is injected molded (Col. 2 lines 54-61) wherein a polarizing film is applied during an injection molding step (49-61).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Kingsbury and Laliberte to include a polarizing sheet during the injection molding step motivated by improving comfort for a wearer during particular lighting conditions.

	Kingsbury does not explicitly state that a thickness between the front surface and the back surface of the flange greater than the thickness of the cylindrical edge of the thin eyeglass lens that prevents the film from warping the thin lens after formation. However, Kings discloses adjusting the thickness of the lens (Col. 14 lines 33-39).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the working optical surfaces of Kingsbury such that they were thinner than the peripheral flange, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Further, it would be expected that changing the thickness of the cylindrical edge and/or the thickness would inherently provide superior lens stabilization with respect to edge warping. In this case, one having ordinary skill in the art would have been motivated to adjust the thickness of the lens based on the prescription requirements of the wearer of the lens in order to improve the wearer’s vision.

Regarding claim 5, modified Kingsbury does not explicitly state wherein the flange has a width of 5 to 15 millimeters.
However, due to the nature of optics/optical engineering the process of lens design includes manipulation of variables such as index or refraction, lens surface radii and other shape concerns in order to make a lens system meet its particular utility (usually based on focal length but also on aberration elimination or manufacturing needs).  This manipulation would normally be considered routine experimentation since the results are known optics/physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.


Regarding claim 8, Kingsbury discloses a stabilized ophthalmic thin eyeglass lens comprising: 
a round (Fig. 13), injection molded (Col. 6 lines 10-13), unfinished thin eyeglass lens (Col. 6 lines 14-17) having a front convex surface, a back non-convex surface, and a cylindrical edge defining a thickness between a perimeter of the front convex surface and a perimeter of the back non-convex surface (See Image 1 above); and, 
the thin eyeglass lens further having a perimeter defined by a molded circumferential flange extending radially outward from the cylindrical edge (312), such that the thin eyeglass lens maintains an intended molded form even when removed from a mold (it would be expected that the lens would maintain the intended shape after molding or else the device could not function as a lens).
Kingsbury does not disclose having a functional film applied during an injection molding step.
However, Laliberte teaches an ophthalmic lens that is injected molded (Col. 2 lines 54-61) wherein a polarizing film is applied during an injection molding step (49-61).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Kingsbury and Laliberte to include a polarizing sheet during the injection molding step motivated by improving comfort for a wearer during particular lighting conditions.
Kingsbury does not explicitly state that a thickness between the front surface and the back surface of the flange greater than the thickness of the cylindrical edge of the thin eyeglass lens that prevents the film from warping the thin lens after formation. However, Kings discloses adjusting the thickness of the lens (Col. 14 lines 33-39).

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the working optical surfaces of Kingsbury such that they were thinner than the peripheral flange, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). Further, it would be expected that changing the thickness of the cylindrical edge and/or the thickness would inherently provide superior lens stabilization with respect to edge warping. In this case, one having ordinary skill in the art would have been motivated to adjust the thickness of the lens based on the prescription requirements of the wearer of the lens in order to improve the wearer’s vision.

Regarding claim 14, modified Kingsbury disclose wherein the flange is formed symmetrically about the thin eyeglass lens (Fig. 13).

Claims 2, 3 7, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingsbury in view of Laliberte and further in view of Cartier (PGPUB 20080231795).

Regarding claim 2, modified Kingsbury does not disclose wherein the thickness of the cylindrical edge of the thin eyeglass lens is in a range of 0.8 to 2.5 millimeters.
However, Cartier teaches a lens blanks to be within about 1-2 mm ([0041]). 


Regarding claim 3, modified Kingsbury does not disclose wherein the thin eyeglass lens comprises a dye.
However, Cartier teaches photochromic dyes applied to a lens ([0043]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the lens of modified Kingsbury to comprise a dye as taught by Cartier motivated by improving user comfort in particular lighting.

Regarding claim 7, modified Kingsbury does not disclose wherein the thin eyeglass lens comprises a finished single vision lens.
However, Cartier discloses a lens blank that is finished ([0041]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the lens of modified Kingsbury to be finished as taught by Cartier motivated by improving user safety ([0041]).

Regarding claim 9, modified Kingsbury does not disclose wherein the thickness of the cylindrical edge of the thin eyeglass lens is in a range of 0.8 to 2.5 millimeters.
However, Cartier teaches a lens blanks to be within about 1-2 mm ([0041]). 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the lens of blank thickness of modified Kingsbury to be within 1-2 mm as taught by Cartier motivated by providing a light lens that improves user comfort.

Regarding claim 12, modified Kingsbury does not disclose wherein the thin eyeglass lens comprises a dye.
However, Cartier teaches photochromic dyes applied to a lens ([0043]).
.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingsbury in view of Laliberte and further in view of Wiand (PGPUB 20110037945).

Regarding claim 10, modified Kingsbury does not disclose wherein the flange is parallel to a best fit plane formed through the thin eyeglass lens.
However, Wiand discloses a lens comprising a flange (Figs. 8A-9F-150, 154, 158, 162, 166 or 179) that is parallel to a best fit plane formed through the thin eyeglass lens (See Fig. 6 where the flange fits into a lens frame for a best fit). 
It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify the lens of modified Kingsbury such that the flange was parallel to a best fit plane as taught by Wiand motivated by improving lens fitting ([0008] and [0010]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kingsbury in view of Laliberte and further in view of Reymondet et al. (USPAT 5805263).

Regarding claim 21, modified Kingsbury does not explicitly disclose wherein the thin eyeglass lens is plano such that there is no corrective power.
However, Reymondet teaches injection molding a lens blank with no corrective power (Claims 1 and 15).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Kingsbury and Reymondet such that the lens blank was non-corrective motivated allowing use in non-corrective optical devices such as sunglasses.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872